DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 requires, among other limitations, the use of an automatic ‘locomotive’ (such as a tractor, inter alia) and a control arm on a turntable. This is broadly known, as seen in for example, Edwards (US 6,085,505). Edwards shows locomotive (1) linkages (7, 5, 8, 10).
The use of turntables, per se, is known in the art as well, as seen at 55 of Jodoin (US 3,913,304). 
What the art lacks is the specific type of blade mounting disclosed and claimed in the present application. Specifically, the use of sleeves with three telescopic rods, operable to extend a “plurality of metal skeletons” which are expandable to form two different trimming rings, each having a “micromotor” at each pin of the metal skeleton, as set forth in claim 1, and as shown in figures 6-8 of the present application. No such configuration can be found in the relevant prior art.
The best known relevant art has been made of record in the attached PTO-892 form, in addition to those references discussed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724